NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  DEBRA ELLEN HUNSAKER, Appellant.

                             No. 1 CA-CR 15-0160
                              FILED 2-11-2016


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201400307
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant


                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kent E. Cattani joined.
                             STATE v. HUNSAKER
                              Decision of the Court

G E M M I L L, Judge:

¶1            Debra Ellen Hunsaker (“Hunsaker”) appeals from her
convictions and sentences for one count of possession of drug
paraphernalia involving methamphetamine, a class 1 misdemeanor,1 and
one count of possession of dangerous drugs, a class 4 felony. Hunsaker’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), stating that she has searched
the record and found no arguable question of law and requesting that this
court examine the record for reversible error. Hunsaker was afforded the
opportunity to file a pro se supplemental brief but did not do so. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). For the following reasons, we
affirm.

                   FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001). Hunsaker resided in Lake Havasu City,
Arizona with her boyfriend Franklin Benedict, her son Stacy Hakes
(“Hakes”), and her son’s girlfriend Ashley Foss. On February 26, 2014, Lake
Havasu Police Officer T.T. executed a search warrant at Hunsaker’s
residence as part of an investigation focused on Hakes as a possible seller
of heroin. Hunsaker was not initially a subject of the investigation.

¶3            After Officer T.T. read Hunsaker her Miranda2 rights at the
residence, she agreed to speak with him. She told Officer T.T. that there
was a meth pipe in her bedroom that belonged to Hakes. Hunsaker stated
that she did not use drugs and that Hakes had placed the meth pipe in her
nightstand drawer. After searching the bedroom, the police found the pipe,
as well as usable quantities of marijuana and methamphetamine. Hunsaker
denied knowing the drugs were in her bedroom.

¶4             When Officer T.T. confronted Hakes about Hunsaker’s
possible drug use, Hakes agreed that she was using meth. At trial, Hakes
denied saying this and testified that he had never seen Hunsaker use drugs.
Officer T.T. testified that it was “very clear” that Hakes previously agreed


1 Although it is often classified as a Class 6 Felony, the court ordered that
the paraphernalia charge in this case be designated as a misdemeanor.

2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                        2
                           STATE v. HUNSAKER
                            Decision of the Court

that Hunsaker was using drugs.

¶5            Hunsaker     was       charged     with    possession    of
methamphetamine, marijuana, and drug paraphernalia based on the items
found in her bedroom. When interviewed again at the police station,
Hunsaker stated that she found the meth pipe on the backyard patio and
that she was the one who placed it in the nightstand drawer. She admitted
that she had used meth within the previous year and a half.

¶6            Hakes testified that he moved in with Hunsaker because of
his substance abuse issues. He stated Hunsaker had a habit of either hiding
or disposing of his drugs and pipes, especially when his daughter was
scheduled to come over for the weekend. When he would confront her,
often resorting to physical threats, Hunsaker would frequently give the
drugs back to him.

¶7           Although Hakes initially told police that he put the pipe in
Hunsaker’s bedroom, he later denied moving the pipe. At trial, Hakes
explained that he meant Hunsaker had likely taken the pipe and put it in
her bedroom in order to confront him with it later. Hakes stated that
Hunsaker could have found his meth pipe either in his dresser or on the
backyard patio.

¶8            Hunsaker testified that she had consistently tried to get Hakes
to stop using drugs. She stated that she often searched Hakes’s room before
his daughter came over on weekends. Hunsaker claimed that on the day of
the police investigation, she came home during her lunchbreak and found
the meth pipe on the backyard patio table. She put the meth pipe in the
nightstand drawer next to her bed.

¶9           The eight-member jury convicted Hunsaker of both
possession of methamphetamine and possession of drug paraphernalia
involving methamphetamine, and acquitted her of the marijuana-related
charges. Hunsaker was sentenced to two concurrent terms of probation
with standard terms, community service, fines, surcharges, and fees, as well
as additional community service and jail time to be served upon
recommendation of the probation officer. Hunsaker was credited for two
days served in jail.




                                      3
                          STATE v. HUNSAKER
                           Decision of the Court

¶10            Hunsaker appeals her convictions and sentences. This court
has jurisdiction under Article 6, Section 9, of the Arizona Constitution and
Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and
13-4033.

                              DISCUSSION

¶11           Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, we find none. The
evidence presented supports the convictions and the sentences imposed fall
within the ranges permitted by law. As far as the record reveals, Hunsaker
was represented by counsel at all stages of the proceedings, and these
proceedings were conducted in compliance with her constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶12           Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85 (1984),
counsel’s obligations in this appeal have ended. Counsel need do no more
than inform Hunsaker of the disposition of the appeal and her future
options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Hunsaker
has thirty days from the date of this decision in which to proceed, if she
desires, with a pro se motion for reconsideration or petition for review.

                              CONCLUSION

¶13           Hunsaker’s convictions and sentences are affirmed.




                                   :ama




                                     4